DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of species 1, figure 1, alleged to correspond to claims 1-10 in the reply filed on 10/26/21 is acknowledged.  The traversal is on the ground(s) that several of the species are in fact intermediate products.  This is found persuasive.
However, not all claims 1-20 will be examined.  Claims 8 and 18 are removed and not examined because they do not read upon elected figure 1.  Figure 1 does not recite a graphite layer on both sides of the printed circuit board layer.
Therefore the examined claim set is claims 1-7, 9-17, and 19-20
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: The Specification is replete with errors relating to the identifying reference numbers, such as:
1) Throughout the Specification reference is made to “filling material 100” but none of the Figures contain a reference number 100.  It is assumed that the correct reference number is 110.

3) the Specification is replete with reference to “circuit pattern layer 123” but none of the figures contain a reference number 123.  It is assumed the proper reference number is “102”.
This possibly isn’t a complete listing of the informalities in the Specification and therefore a through and careful review is requested.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “circuit pattern layer 123” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
1) the Specification make reference to “printed circuit board layer 202” in the description of figures 4-6, and 8-15 but the figures themselves do not contain a reference number 202.
2) the Specification make reference to “outer lead bonder pad 204” in the description of figures 1-15 but the figures do not contain a reference number 204.
3) the description of figure 8 found on page 13 recites a “protective film layer 108” that is not found in figure 8.

5) the description of figure 17 on pages 7 and 16 refers to reference numbers 204, 101, and 106 that are not found in the figure.
6) the description of figure 18 on pages 8 and 17 refers to reference numbers 204, 101, and 106 that are not found in the figure.
The specification and Figures are replete with terms and reference numbers which are not clear, concise and exact and this possibly isn’t a complete listing of them. A careful and thorough review of the specification and Figures is requested. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, and 10 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kim, US 9,070,680.
Regarding claim 1, Kim (see marked up figure 2 below) teaches a chip-on film type semiconductor package, comprising:
an integrated circuit chip 203;
a printed circuit board layer 201 (column 8, lines 1-3);
an outer lead bonder pad (the end of 202 nearest the edge of 201); and
a graphite layer 204a,
wherein the integrated circuit chip 203 is connected to one surface of the layer 201 directly or by a mounting element 205, the outer lead bonder pad (the end of 202 nearest the edge of 201) is located on one surface of the layer 201, and the graphite layer 204a is laminated on an opposite surface of the layer 201.

    PNG
    media_image1.png
    423
    732
    media_image1.png
    Greyscale

With respect to claim 2, Kim (figure 2) teaches an adhesive layer 204c between the graphite layer 204a and the printed circuit board layer 201.
As to claim 3, Kim (figure 2) teaches a protective film layer 204b on one surface of the graphite layer 204a.
In re claim 4, Kim (column 6, lines 29-32) teaches a thickness of the graphite layer 204a is 5 um to 40 um.
Concerning claim 5, Kim (column 5, line 61-column 6, line 20) teaches the graphite layer is a carbonized polymer film or a film formed of graphite powder.
In claim 7, Kim (figure 2) teaches the graphite layer 204a is laminated in an area excluding an opposite surface of an area of the printed circuit board layer 201 in which the outer lead bonder pad (the end of 202 nearest the edge of 201) is disposed.

    PNG
    media_image2.png
    338
    732
    media_image2.png
    Greyscale

With respect to claim 10, Kim (figure 2) teaches the integrated circuit chip 204a is a display driver integrated circuit chip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 9,070,680, as applied to claim 1 above.
Pertaining to claim 6, though Kim fails to teach the outer lead bonder pad (the end of 202 nearest the edge of 201) is disposed to be parallel to a length direction of the integrated circuit 203, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this outer lead bonder pad configuration in the invention of Kim because it is a conventionally known and used outer lead bonder pad configuration.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 9,070,680.
As to claim 11, Kim (see marked up figure 2 above) teaches a display device, comprising: 
the chip-on film type semiconductor package comprising: 
an integrated circuit chip 204a; 
a printed circuit board layer 201 (column 8, lines 1-3); 
an outer lead bonder pad (the end of 202 nearest the edge of 201); and 

wherein the integrated circuit chip 203 is connected to one surface of the printed circuit board layer 201 directly or by means of a mounting element 205, the outer lead bonder pad (the end of 202 nearest the edge of 201) is located on one surface of the printed circuit board layer 201, and the graphite layer 204a is laminated on an opposite surface of the printed circuit board layer 201. 
Though Kim fails to specifically teach a substrate; and a display panel, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these in the invention of Kim because they are standard components of a display device such as the ones taught in Kim (column1, lines 19-43). The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 12, Kim (figure 2) teaches an adhesive layer 204c between the graphite layer 204a and the printed circuit board layer 201.
Concerning claim 13, Kim (figure 2) teaches a protective film layer 204b on one surface of the graphite layer 204a.
Pertaining to claim 14, Kim (column 6, lines 29-32) teaches a thickness of the graphite layer is 5 um to 40 um.
In claim 15, Kim (column 5, line 61-column 6, line 20) teaches the graphite layer is a carbonized polymer film or a film formed of graphite powder.

With respect to claim 17, Kim (figure 2) teaches the graphite layer 204a is laminated in an area excluding an opposite surface of an area of the printed circuit board layer 201 in which the outer lead bonder pad (the end of 202 nearest the edge of 201) is disposed.
As to claim 19, though Kim fails to specifically teach the integrated circuit chip 203 is disposed to be parallel to a length direction of the printed circuit board layer 201, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Kim because it is a standard, conventionally known and used configuration.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 20, Kim (figure 2) teaches the integrated circuit chip 203 is a display driver integrated circuit chip.

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	11/6/2021